 532DECISIONSOF NATIONALLABOR RELATIONS BOARDBen Pearson Plant,Consumer Division,BrunswickCorporationand Mac Walshand Doris Woods, Peti-tioners and Local 336, United Furniture Workers ofAmerica,AFL-CIO,Union.Case 26-RD-237October 23, 1973SUPPLEMENTAL DECISION AND ORDERDIRECTING A SECOND ELECTIONBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn June 6, 1973, the National Labor RelationsBoard issued in the above-entitled proceeding a Deci-sion and a Notice of Hearing on four challenged bal-lots. In the same decision the Board adopted, in theabsence of exceptions, the Acting Regional Director'srecommendations that the Union's Objections 1, 2,and 3 be overruled, However, the Board held in abey-ance any action on the Acting Regional Director'srecommendation that the Union's Objection 4 be sus-tained.'On July 10 and 11, 1973, the parties stipulated thatthe four voters whose ballots were challenged wereineligible voters for the purposes of the proceedingsherein. Pursuant to the stipulation the Regional Di-rector issued on July 12, 1973, ,a notice of withdrawalof notice of hearing, and submitted the stipulation tothe Board for further action.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelthat issued the previous Decision and Order herein.Upon the entire-record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.3.The parties agreed, and we find, that the follow-ing employees constitute a unit appropriate for collec-tive bargaining within the meaning of the Act:All production and maintenance employees,leadmen, inspectors, experimentalmechanics,1The Acting Regional Director in sustaining the Union's Objection 4recommended that on the basis thereof the election held on December 18,1972, be set aside and -a second -election be ordered. The Employer filedexceptions to the recommendation of the Acting Regional Director.2 The Board accepts the stipulation of the parties as to the four challengedemployees. Accordingly, we hereby dismiss those challenges.graders, deliverymen, plant clericals, includingcost clerks, production clerks and standardsclerks at the Employer's Pine Bluff, Arkansas,facility;excluding office clerical employees,,guards and supervisors as defined in the Act.The Board has reviewed the entire record in thiscase, including the Acting Regional Director's Reporton Challenges and Objections, the Employer's excep-tions and brief, and hereby adopts the RegionalDirector's recommendation only to the extent consis-tent herewith.The only issue before us is Union's Objection 4.The Union's Objection 4 asserts that it did not time-ly receive its copy of theExcelsior3 list as required bythe Board rule, thus inhibiting and restricting theUnion in carrying its message to the employees in atimely manner. We agree.The record in the instant proceeding discloses thatthe Board's Regional Office received, on December 7,1972, from the Employer an envelope containing acopy of the current contract between it and theUnion, various other formal documents, and a coverletter indicating that theExcelsiorlistswere also en-closed. However, the Regional Office has been unableto determine whether theExcelsiorlists were inadver-tently omitted by the Employer or were received andmisplaced by the Regional Office. In any event theRegional Office did not mail anyExcelsiorlists to theparties as a result of the Employer's letter.4On December 11, 1972, when the Union inquired ofthe Regional Office as to the availability of the lists,itwas ascertained that the lists, if ever received, hadnot been mailed to the parties. On the same day theRegional Office made arrangements with the Employ-er for both the Union and Petitioner to pick up copiesof the lists directly from the Employer. While theUnion received its copy of the lists on December 12,itwas ascertained that counsel for the Petitioner, nothaving received the lists from the Regional Office onDecember `8, secured a copy of the lists directly fromthe Employer. Accordingly, the Petitioner had use oftheExcelsiorlists for 10 days prior to the election,while the Union had use of the lists for only 6 daysprior to the election.The record discloses that theExcelsiorlistspre-pared from the Employer's payroll period ending No-vember 19, 1973, contained the names and addressesof approximately 194 employees, while the Unionthrough its bargaining relationship with the Employerhad access, prior to December 7, 1972, to the namesand addresses of 107 unit employees, and this left a3Excelsior Underwear Inc.,156 NLRB 1236.4All parties agreed on December 4, 1972, to an election to be held onDecember 18, 1972, and further agreed that the Employer would furnish theExcelsiorlist to the Regional Office by December 7.206 NLRB No. 64 BEN PEARSON PLANT, BRUNSWICK CORP.533balance of 87 employees for whom the Union had norequired data. Further, a substantial number of thevoters were female employees and may have beenlisted in telephone directories under their husbands'names; some 27 employees on the voting lists haveaddresses in towns other than the election city; and,24 employees have rural route addresses.The fact that the Union had access to theExcelsiorlists only 6 days prior to the election, and 4 days afterthe Petitioner had access to it, coupled with the Re-gional Office's confusion as to the actual receipt of theExcelsiorlists, persuades us that the delay in receiptof the lists by the Union could have materially affect-ed the results of the election. In reaching this conclu-sion, we have not overlooked the closeness of the vote.The Board has consistently held employers to strictcompliance with the requirements of theExcelsiorrule in the absence of extenuating circumstances ofsubstance. While in this case, the blame for the failureof the Union to receive the lists on time cannot withany certainty be allocated- to anyone, we can onlyconclude, in the circumstances, that the Union wasprejudiced thereby.'We therefore find merit in theUnion's Objection 4, and we shall set the electionaside.ORDERIt is hereby ordered that the election conducted onDecember 18, 1972, be, and it herebyis, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]'Rockwell Manufacturing Company,201 NLRB No. 57.The Coca-Cola Co,Foods Division,Case 12-RC-4215 (unpublished).